Citation Nr: 1549147	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a rash on the legs, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.  He also served on active duty for training from November 1960 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded this claim in September 2012 for further development.  

The Board notes that the Veteran's April 2010 substantive appeal (Form 9) requests a hearing before the Board.  However, the Veteran withdrew his request for a hearing in a November 2010 statement.

The issue of service connection for a left ankle disorder was also remanded by the Board in September 2012.  Thereafter, service connection for left ankle strain was granted in a February 2013 rating decision.  As the claim has been granted in full, it is no longer on appeal before the Board.


FINDING OF FACT

The Veteran has not had a skin condition of his legs during the pendency of this claim.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin condition, or rash, of the legs have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

An August 2008 letter provided the Veteran all notice required under the VCAA.  It informed him of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between himself and VA for obtaining relevant records and other evidence on his behalf necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit additional information and evidence in response before initial adjudication of the claim for a skin condition.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs) and identified post-service treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

A VA skin examination was performed in February 2013.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The examination report is adequate as it includes a review of the Veteran's medical history, the clinical findings on examination, and supporting explanation for the conclusions reached, enabling the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, as a diagnosis of a skin condition has not been established, further opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, VA has met its duty to assist the Veteran as to the claim for a skin condition.

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of the claim of service connection for a skin condition and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Compliance with Remand Directives

The Board remanded this claim in September 2012 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  But see also D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As noted above, in February 2013 the Veteran was afforded a VA examination in order to determine the nature and etiology of his claimed rash in his legs.  The examiner determined that there was no current disability manifested by a rash on the legs, thus, no further development was warranted.  Accordingly, there has been at least substantial compliance with the remand directives as to the claim of entitlement to service connection for a skin condition.  See id.


III. Service Connection

The Veteran's claim of service connection for a skin condition is based on his contention that he had a rash on his legs that first manifested in service.  In addition, the Veteran stated that his rash was related to his exposure to Agent Orange.  For the following reasons, the Board finds that entitlement to service connection for a skin condition of the legs is not established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's post-service VA treatment records make no mention of any skin conditions, to include of the legs.  In fact, a December 2012 VA treatment record states that no skin problems were noted.  

A January 2011 treatment record from C. Joanne Brownlee, M.D. states that the Veteran had noticeable absence of hair growth on his lower extremities.  However, a skin condition, or rash, of the legs was not noted or diagnosed.  

The February 2013 VA examination report reflects that the Veteran had an unspecified rash diagnosed in 1964.  The Veteran stated that he had a rash on his lower legs that started while he was in Vietnam and lasted for 25 years.  However, he stated that currently he had no rash and it had not been present for the past 20 years.  Physical examination was normal.   The VA examiner stated that while the Veteran did have a rash during active duty, he did not currently have a skin condition and he had not had the rash in over 20 years.

In sum, there is no competent medical evidence of record showing the presence of a skin disorder of the Veteran's legs during the pendency of his claim.  Clinical examination was normal on VA examination in February 2013 and the examiner found that the Veteran did not have a current skin condition.  The other VA and private treatment records are also negative for any findings or diagnoses of a current skin disorder of the legs.  

The Board has considered the Veteran's lay statements asserting that he had a leg rash that started in service and lasted 25 years.  He has also stated that the rash cleared up and had not been present for the past 20 years.  See Transcript of personal hearing dated in November 2010 and VA examination report dated in February 2013.  The Veteran's statements are found to be both competent and credible.  However, a current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim, even if the most recent evidence suggests that the disability resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran has stated that the skin rash on his legs resolved approximately 20 years ago, which is prior to the filing of his claim in August 2008.  And while both he and Dr. Brownlee have stated that no hair grows on his legs from the knees down where the rash used to be, the fact remains that there is no current, diagnosed skin disorder of his legs.  The lack of hair growth, in the absence of an underlying skin disorder causing that symptom, does not amount to a current disability.

In conclusion, without a diagnosis of a skin disorder of the legs, service connection for that disability cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met 'when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim '); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  The Board finds that the preponderance of the evidence shows that the Veteran has not had a skin condition of his legs at any time during the pendency of this claim.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.385.  Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a skin condition of the legs is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a skin condition of the legs is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


